DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 20 May 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,863,693 to Kennington.
Regarding Claim 1, Kennington teaches a pet potty comprising: (a) a waste surface loop (Kennington Fig. 7, 9, 10, 11 #48); (b) rollers within the potty for rotating the waste surface loop (Kennington #42, #42a, #42b); (c) a water jet for hosing off the waste surface loop as it rotates on the rollers within the potty (Kennington #52); and (d) a waste strainer positioned underneath the water jet for collecting objects which cannot be disintegrated by the water jet, enabling the objects to be conveniently removed by the waste strainer from the potty (Kennington Fig. 11 #64).
Regarding Claim 5, Kennington teaches including a sanitizer unit adapted to hold sanitizing tablets which dissolve into water travelling through the water jets for hosing off the waste surface loop. (Kennington teaches the sanitizing unit Fig. 11 #32 and is “capable of” the functional language in italics, the sanitizing tablets are not positively claimed).
Regarding Claim 6, Kennington teaches the sanitizer unit is located internally within the pet potty (Kennington Fig. 11 satisfies the broad nature of the claim, all components illustrated in Fig. 11 are “within the pet potty” since they are all connected and collectively make-up the system; applicant hasn’t claimed a housing structure around the potty and that the sanitizing unit as a specific location within the housing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,863,693 to Kennington in view of U.S. Patent Pub. No. 2018/0163387 to Staton.
Regarding Claims 2 and 3, Kennington is silent on the pet potty further includes an electronic waste analyzer; the electronic waste analyser is adapted to detect the presence of parasites in waste.  However, Staton teaches the general knowledge of one of ordinary skill in the art that it is known to include an electronic waste analyzer; the electronic waste analyser is adapted to detect the presence of parasites in waste (Staton #130).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kennington with the teachings of Staton at the time of the invention for health monitoring as taught by Staton.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 4, Kennington as modified teaches the electronic waste analyzer is powered by a solar panel on the potty (Kennington Col. 8 lines 20-25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are a teaching of the general knowledge of one of ordinary skill in the art of automated and looping pet toilets:
Chinese Patent CN 107006382; U.S. Patent Pub. No. 2018/0325073; U.S. Patent No. 9,737,046; U.S. Patent Pub. No. 2006/0249090; U.S. Patent No. 3,842,803; U.S. Patent No. 3,793,989; U.S. Patent No. 4,098,229.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



10 May 2022